ORDER
PER CURIAM
The petitioner, Rafael Gonzalez-Campos, appeals the judgment of the Circuit Court of the City of St. Louis sustaining *645the Director of Revenue’s denial of his driving privilege for ten years as the result of more than two convictions for offenses relating to driving while intoxicated. Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court’s judgment. Rule 84.16(b).